FILED
                            NOT FOR PUBLICATION                             JAN 02 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


DEREK TODD,                                      No. 12-16588

               Plaintiff - Appellant,            D.C. No. 2:12-cv-01379-MCE-
                                                 GGH
  v.

GARY ICHIKAWA, Judge,                            MEMORANDUM*

               Defendant - Appellee.


                   Appeal from the United States District Court
                       for the Eastern District of California
                  Morrison C. England, Jr., Chief Judge, Presiding

                           Submitted December 17, 2013**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.

       Derek Todd appeals pro se from the district court’s judgment dismissing his

42 U.S.C. § 1983 action alleging that Judge Ichikawa denied Todd visitation with

his son during Easter in violation of Todd’s constitutional rights. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal under 28

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1915(e)(2)(B)(ii). Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir.

1998) (order). We affirm.

      The district court properly dismissed Todd’s action because Judge Ichikawa

is immune from liability. See Mireles v. Waco, 502 U.S. 9, 9, 11-12 (1991) (per

curiam) (judges are absolutely immune from suits for damages based on their

judicial conduct except when performing nonjudicial functions or acting in the

complete absence of jurisdiction).

      AFFIRMED.




                                         2                                    12-16588